Citation Nr: 1740463	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. §  1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  He died in October 2009.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision.  In April 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in September 2013.  

In January 2017, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 

Regarding characterization of the appeal, the Board has bifurcated the issue previously characterized solely as entitlement to service connection for the cause of the Veteran's death and has characterized the appeal as encompassing the two matters set forth on the title page in light of the appellant's contentions and the fact that her claim has essentially been adjudicated by the AOJ as encompassing both theories of entitlement.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claim, prior to appellate consideration, is warranted. 

The Veteran died in October 2009.  His death certificate lists the immediate cause of death as metastatic renal cancer.  There are no other conditions listed as contributing to the Veteran's death.  The appellant contends that the Veteran's fatal renal cancer was the result of complications associated with renal surgery that was performed in March 1984 at the VA Medical Center (VAMC) in Phoenix, Arizona.  In particular, a March 1984 VA hospital summary reflects that an attempted right pyelolithomy was performed in March 1984 due to the discovery of a large radiolucent stone in the right renal pelvis and two small right ureteral stones.  The right renal pelvis stone was unable to be located after 5 hours of surgery and the decision was made to abort the attempt at finding and removing the stone.  A retrograde IVP was subsequently undertaken in April 1984 which revealed the right pelvis stone as well as two small stones in the right distal ureter, but a basketing attempt was unsuccessful.  The Veteran subsequently passed a 5 millimeter stone, but the right renal pelvic stone remained in place at the time of his hospital discharge.  He continued to experience renal stones in the years since the 1984 surgical procedure.

The appellant contends that the Veteran's kidney was damaged during the March 1984 surgical procedure and that he experienced significant complications due to the surgery, including a lung collapse and high fever.  The report of the March 1984 operation is not currently included in the claims file, but VA treatment records (including a July 1995 abbreviated medical record form (VA Form 10-1000a) and a February 2001 VA discharge summary) document the fact that the Veteran underwent an open procedure of the right side in 1984 "with significant hemorrhage" and that he had a "history of kidney surgery for nephrolithiasis complicated by bleeding."  The appellant claims that the Veteran's fatal renal cancer was the result of the complications associated with the March 1984 surgery and the continued presence of renal stones for many years following the surgery.

In November 2012, a VA physician reviewed the Veteran's medical records and opined that it was not likely ("less likely than not") that his renal carcinoma was caused by or became worse as a result of the VA treatment at the Phoenix VAMC in in 1984.  He reasoned that the records were not entirely clear regarding what happened after the 1984 nephrostomy attempts, but that it appeared likely that the right kidney stone remained in place until the Veteran underwent lithotripsy in 1990.  He appeared to have had recurrent renal stones after that as well.  However, a review of medical literature failed to reveal any evidence that kidney stones are a risk or causal factor for renal cell carcinoma.  UpToDate, an authoritative electronic medical reference, lists a number of probable risk factors for renal cell carcinoma, including smoking, obesity, acquired cystic disease of the kidney, occupational exposures, analgesic abuse nephropathy, genetic factors, cytotoxic chemotherapy, chronic hepatitis C infection, and sickle cell disease.  Kidney stones are not included among the list of risk factors.  The Veteran had a significant smoking history and was also of the typical age (6th to 8th decades) for a diagnosis of renal cell carcinoma, which is 50 percent more common in men than in women.

The physician further explained that a review of medical literature revealed one study that showed an increased risk of some urinary tract cancers following kidney or ureter stones, but the risk was primarily for transitional cell carcinomas, which is a completely different type of cancer than renal cell.  Also, the study specifically found no increased risk for renal cell carcinomas due to stones.

The November 2012 opinion that the Veteran's fatal renal cancer was not caused or worsened by the March 1984 surgical procedure is entirely based on a finding that there is no scientific evidence of a relationship between kidney stones and the development of renal cell cancer.  However, the appellant does not only contend, the Veteran's renal cancer was caused by the presence of kidney stones; she also claims that the renal cancer was a result of the actual March 1984 surgical procedure itself,  its associated complications, and damage that was done to the kidney during the procedure.  As noted above, the Veteran's VA treatment records allude to excessive bleeding that occurred during the March 1984 surgery. The November 2012 opinion does not address this contention.

Given the above, the Board finds that a remand is necessary to obtain further medical opinion-preferably, from the physician who provided the November 2012 opinion-which fully discusses the appellant's contention that the Veteran's fatal renal cancer was related to kidney damage that was sustained during the March 1984 surgery and other complications associated with the surgery.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to both claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Phoenix Vista electronic records system.  There appear to be complete records from this facility dated to January 2006, with only some sporadic records after that date.  Also, the appellant reported in a January 2010 statement (VA Form 21-4138) that the Veteran received treatment for kidney stones at the VAMC in Albuquerque, New Mexico in 1995.  It appears that some records from this facility may be included in the claims file, but it is unclear as to whether all pertinent records have been obtained.  Lastly, it is unclear what efforts have been undertaken to obtain a copy of the March 1984 operation report and any consent forms completed by the Veteran prior to the March 1984 surgery.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the appellant reported in a July 2014 statement and during the January 2017 hearing that the Veteran received relevant treatment from Dr. Sarid and Dr Dresner.  A review of the claims file indicates that the Veteran's complete treatment records from these physicians have neither been requested nor obtained.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA in- and out-patient medical records of the Veteran-to particularly include a copy of the operation report pertaining to the March 1984 kidney operation at the Phoenix VAMC. any consent form(s) pertaining to the March 1984 kidney operation; all records from the Albuquerque VAMC dated from July 1958 through October 2009; and all records contained in the Phoenix Vista electronic records system dated from January 2006 through October 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the appellant provide appropriate authorizations to obtain the Veteran's complete treatment records for a kidney disability from Dr. Sarid and Dr. Dresner, as referenced above.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the November 2012 opinion an addendum opinion regarding the etiology of the Veteran's cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's fatal metastatic renal cancer was caused or chronically worsened (in whole or in part) by the kidney procedure performed in March 1984 at the Phoenix VAMC(to include any damage that was done to the kidneys during the procedure and any complications that arose in relation to the procedure).

If so, the physician should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the proximate cause of the fatal metastatic renal cancer was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the above, the physician must consider and discuss the appellant's contentions that the Veteran's renal cancer was the result of damage to the kidneys sustained during the March 1984 surgical procedure and other complications that arose in relation to the procedure, as well as the evidence in the Veteran's treatment records (including the July 1995 abbreviated medical record form (VA Form 10-1000a) and the February 2001 VA discharge summary) that the March 1984 surgical procedure was complicated by "significant hemorrhage." 

The physician is advised that the Veteran was competent to report symptoms, that the appellant is competent to report her observations of the Veteran's symptoms, and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in July 2013), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the appellant and her representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



